Mr. Presiding Justice Wall delivered the opinion of the Court. The appellee recovered a judgment against appellant for §75, for injuries sustained to a horse and wagon, caused, as was alleged, by the reckless and careless conduct of an engineer on appellant’s road in discharging steam from an engine in his charge whereby the appellee’s team became frightened and ran off. It was alleged that the steam was unnecessarily discharged and that the engineer might well have stopped it and so might have avoided scaring the team. It appears that the engine was being run back and forth on the track for the purpose of “ limbering” it, the appliances being new. This part of the track was in close proximity to the highway and was not the safest place for such exercise. The maxim “ sic utere tuo,” etc., is applicable. It is urged the driver of the team had partaken of too much liquor and was intoxicated, so that he was unfit to handle the team and did not use ordinary care. This was presented to the jury and an instruction was given as to the law in this view of the case. Ho complaint is made of the ruling of the court in admitting evidence or in giving instructions and it is a pure question of fact whether the evidence warrants the verdict. We find no occasion to interfere, and the judgment will be affirmed.